      Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AURELIUS CAPITAL MASTER, LTD.,

                    Plaintiff,
                                              19 Civ. 351 (LAP)
 -against-
                                               OPINION & ORDER
 THE REPUBLIC OF ARGENTINA,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Republic of Argentina's

("Defendant" or "the Republic") motion to dismiss Plaintiff

Aurelius Capital Master, Ltd.'s ("Plaintiff" or "Aurelius")

breach of contract suit related to various U.S. dollar tied,

GDP-linked securities issued by the Republic in 2005 and 2010.

Specifically, Aurelius's complaint alleges that the Republic

failed to make approximately $61 million in payments as required

by the terms of the relevant securities.       At the center of the

dispute is a Byzantine mathematical calculation set forth in the

documents governing the securities that determines whether the

Republic's payment obligations for a given year are triggered.

The parties fundamentally disagree as to how the core machinery

of that equation is meant to function under the terms of the

securities' controlling documents.

  Stripped down to the studs, this is a dispute about

contractual interpretation.      This, of course, is "a question of

                                    1
         Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 2 of 22



law .      . suitable for disposition on a motion to dismiss."

Medtech Prods. Inc. v. Ranir, LLC, 596 F. Supp.2d 778, 807

(S.D.N.Y. 2008) (citations omitted).         Here, the Republic has

argued that this case may be dismissed as a matter of law

because (1) the Republic's calculations relevant to determining

its payment obligations are "binding" upon Aurelius absent proof

of bad faith, willful misconduct, or manifest error and (2) data

relied upon by Aurelius in arguing that the payment obligation

was triggered is different from the data prescribed by the terms

of the securities' governing documents.

  This Court "may dismiss a breach of contract claim only if the

terms of the contract are unambiguous."          Orchard Hill Master

Fund Ltd. V. SBA Commc'ns Corp., 830 F.3d 152, 156 (2d Cir.

2016).     Here, the relevant contractual terms clearly and plainly

indicate that the calculations material to Aurelius's breach of

contract claim must rely on enumerated economic metrics produced

by the Argentinian government.         Aurelius, however, has rested

its claim on data not contemplated by the plain terms of the

relevant contract and has argued for an interpretation of that

contract that allows use of alternate statistics.            Aurelius

could have bargained for a contract that required the use of the

specific metrics "or the closest equivalent," "or the stated

successor," but it did not.        Thus, Aurelius is stuck with the

enumerated metrics and, accordingly, the Republic of Argentina's

                                       2
       Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 3 of 22



motion to dismiss is GRANTED.       However, that dismissal is

without prejudice, and Plaintiff will be granted leave to amend

its complaint.

  I.    FACTUAL BACKGROUND

  The facts below are drawn from Aurelius's complaint and, where

necessary, from the parties' briefing on the instant motion.

(See Complaint ("Compl. "), dated January 14, 2019 [dkt. no. l]);

(see also Republic's Memorandum of Law in Support of Motion to

Dismiss ("MTD"), dated April 18, 2019 [dkt. no. 17]);            (see also

Aurelius's Memorandum of Law in Opposition to Motion to Dismiss

("Opp."), dated June 3, 2019 [dkt. no. 18]);         (see also

Republic's Reply to Aurelius Opposition ("Reply"), dated July 2,

2019 [dkt. no. 21]).     Of course, the Court must accept as true

all factual allegations in the complaint and must draw all

reasonable inferences in favor of Plaintiff.         Marbi Corp. of New

York v. Puhekker, 9 F. Supp.2d 425, 427         (S.D.N.Y. 1998).

        a. The Argentinian Debt Crisis

  The story of the Argentinian financial crisis is, to put it

mildly, familiar to this Court.          Between 1993 and 2001, the net

interest payments on the Republic's sovereign debt increased

sharply, rising from approximately $2.9 billion (1.2 percent of

GDP) to $10.2 billion (3.8 percent of GDP).          (MTD at 5). Due to

the strain of its exploding debt load, the Republic announced a

moratorium on its debt service payments in December 2001.            See

                                     3
          Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 4 of 22



EM Ltd. v. Republic of Arg., 473 F.3d 463, 466 (2d Cir. 2007).

That default spurred seemingly endless rounds of litigation

relating to unpaid amounts on the distressed debt.                 (See MTD at

5) •

    In 2005 and 2010, the Republic launched voluntary debt

exchanges whereby owners of the country's defaulted debt could

exchange their non-performing bonds for new securities.                (See

Compl. '11 2);    (see also MTD at 5).            Because the new bonds issued

in the debt exchanges represented a "steep haircut" from the

face value of the bonds tendered by participants,                (see Compl.

'11 2),   the Republic coupled the new bonds with GDP-linked

securities that provided for contingent additional payments to

bondholders--made yearly through 2035--based on the performance

of the Republic's economy.             Id.) . 1     In essence, participants in

the 2005 and 2010 exchanges "bought in" to the Argentinian

economy; they "provided Argentina many billions of dollars in

debt relief in return for [] participation in the ensuing growth

of Argentina's economy."         Id.

           b. The Global Security




1 Together, the securities issued in the 2005 and 2010 exchanges
shall be referred to as "the GDP-Linked Securities." The
documents governing the GDP-Linked Securities are substantially
the same, and thus the two sets of securities can be dealt with
in tandem.
                                           4
      Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 5 of 22



    Holders of the GDP-Linked Securities do not automatically

receive a cut of the Republic's economic output.         Instead,

whether the Republic's payment obligations are (or are not)

triggered in a given year is determined by a labyrinthine set of

definitions and equations set forth in the securities' governing

documents.   The governing documents for the GDP-Linked

Securities include:    (i) the June 5, 2005 Trust Indenture (see

Compl. Ex. A);   (ii) the 2005 Form of Registered Security (the

"2005 Global Security")    (see Compl. Ex. B);     (iii) the April 30,

2010 First Supplemental Indenture (see Compl. Ex. C); and (iv)

the 2010 Form of Registered Security (the "2010 Global

Security")   (see Compl. Ex. D) . 2

     Some table setting is in order.        At the most basic level,

the Global Security lays out methods for determining whether a

payment is due "in respect of Argentina's economic performance

in any given year," which the GDP-Linked Securities refer to as

a "Reference Year."     (Compl. 'II 4) .   However, the deadline for




2 The 2005 Global Security and 2010 Global Security contain the
same material terms, so the Court will cite to one "Global
Security" throughout this opinion for simplicity's sake.    For
the same reason, the Court will cite to a singular "Indenture."
Finally, the Court declines to consider the prospectuses
attached to the Republic's motion to dismiss "governing
documents."   (See MTD Exs. 8 & 9). As Aurelius accurately
points out in its opposition papers, the "Global Security
specifically identifies the Governing Documents, and those do
not include the prospectuses."   (See Opp. at 4 n.3 (citing
Global Security at 2 & R-1)).
                                      5
      Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 6 of 22



the Republic to make payment for a given Reference Year is

delayed by one year.        (Global Security§ l(e) at R-4)    (defining

"Payment Date" as "for any Reference Year, the 15th of December

of the calendar year following such Reference Year.").            So, a

payment for Reference Year 2013 would come due on December 15,

2014, a payment for Reference Year 2014 would come due on

December 15, 2015, and so on.

     The Global Security lays out two tests for determining

whether a payment is due for a given Reference Year.          First, the

Security requires that the "Payment Amount" for the relevant

Reference Year must be positive.          The Payment Amount is

determined by comparing various GDP figures for the Reference

Year to determine "Excess GDP," which is then subject to certain

further adjustments to arrive at the Payment Amount figure.

(See Compl.    ~   17).   The parties do not dispute that the Payment

Amount for 2013 was positive, and so the Court will not saddle

readers of this opinion with the technical details of its

calculation.

  The critical theater in this dispute is the second test.                That

test includes three subtests whereby a Payment Amount is only

due for a given year if (i) Actual Real GDP exceeds Base Case

GDP for the relevant Reference Year (the "GDP Subtest");           (ii)

Actual Real GDP Growth exceeds Base Case GDP Growth for the

Reference Year (the "GDP Growth Subtest"); and (iii) the total

                                      6
         Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 7 of 22



payments made to date under the GDP-Linked Securities and the

Payment Amount do not exceed a contractually-defined "Payment

Cap."     (Compl. 1 18).    Only the GDP Subtest and the GDP Growth

Subtest are at issue in this case.          Explanations of the relevant

terms follow.

  The various calculations required to assess the Republic's

economic performance against the GDP Subtest and the GDP Growth

Subtest rely on multiple metrics.          Most important among these

metrics, at least for purposes of the present dispute, is the

Republic's Actual Real Gross Domestic Product ("Actual Real

GDP").     Actual Real GDP is a price-adjusted measure of the

Republic's total economic output that "uses a set of 'constant'

prices--prices from a 'base' year--to control for inflation in

order to achieve comparability across different periods."                 (MTD

at 11).     Under the terms of the Global Security, that "base

year," referred to by the Security as a "Year of Base Prices,"

is 1993.     Importantly, the Global Security only allows Actual

Real GDP figures that are calculated and published by the

Republic's Ins ti tuto Nacional de Estadistica y Censos ( "INDEC" )-

-the Argentinian government agency officially responsible for

publishing the country's economic data--to be used in the

relevant calculations.        (See Global Security§ l(e) at R-2

(Defining Actual Real GDP as "for any Reference Year, the gross

domestic product of Argentina for such Reference Year measured

                                       7
               Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 8 of 22



in constant prices for the Year of Base Prices, as published by

INDEC. ")                 (Emphasis added)) .

  Similarly, the GDP Subtest requires that the Republic's actual

economic output exceed a "Base Case GDP."                                                           Base Case GDP

functions as a contractually-defined benchmark against which the

Republic's economic performance for a Reference Year can be

measured.                     Base Case GDP is specifically listed for every

Reference Year in a chart in the Global Security.                                                               (See Global

Security§ l(e) at R-3)                                 (Pictured below in Figure 1)).



Figure 1: Base Case GDP for Each Reference Year as Listed in Global Security

                                   ~   C.ull:!GDP (jn mlUla• 1 of                                       BMti Cllt.W GDP On milllwu of
       Rt!lffl!llctl YeJlf'            t1lMW'lt   flp)J pdM}            R.t!fti'1li\te   y eli.1'           ttlillhmt (99J   iwj(jj\

             2005                         287,012.52                          2020                             458,555.87
             2006                         297)11..54                          2021                             472,312.54
             2007                         307J69.47                           2022                             486,481.92
             2008                         317,520.47                          2023                             501,076.38
             21J09                        327,968.83                          2024                             516,108.67
             2010                         338,675.94                          2025                              Sll,591.93
             2011                         .l49,72039                          2026                              547,539.69
             2012                         361,124.97                          2027                              563,965.88
             2013                         372,753.73                          2028                              580,884.85
             2014                         384,033.32                          2029                              598,311.40
             2015                         395,554.32                          2030                              616,260.74
             2016                         407,42Q.95                          2031                              634,748.56
             2017                         419,643.58                          2032                              653,791.02
             2018                         432,232.88                          2033                              673,404.75
             2019                         445,199.87                          2034                              693,606.89




As with Actual Real GDP, the Base Case GDP figures in the Global

Security are calculated using 1993 as the Year of Base Prices.

(Id.       §      1 (e) at R-5).                    However, INDEC may in its discretion

elect to change the Year of Base Prices, a process that is also

known as "rebasing" the GDP calculations.                                                           (See MTD at 11).                    If

that occurs, the Base Case GDP figures listed in the Global

                                                                    8
         Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 9 of 22



Security must be adjusted using a fraction "the numerator of

which shall be the Actual Real GDP for such Reference Year

measured in constant prices of the [new] Year of Base Prices,

and the denominator of which shall be the Actual Real GDP for

such Reference Year measured in constant 1993 prices."                  (Global

Security § 1 (e) at R-3)      (hereinafter, the "Adjustment

Fraction") . 3

      Before a Payment Amount is due, the GDP Growth Subtest

requires comparing Actual Real GDP Growth to Base Case GDP

Growth.     See supra at 6.     The Global Security defines "Actual

Real GDP Growth" to mean "for any Reference Year, the percentage

change in Actual Real GDP for such Reference Year, as compared

to Actual Real GDP for the immediately preceding Reference

Year."     (Global Security§ l(e) at R-2).            This is simple enough.

However, where INDEC has changed the Year of Base Prices for

calculating Actual Real GDP, the Global Security requires that

the new Year of Base Prices be applied to the Actual Real GDP

for the immediately preceding year.            (Id. ) .




3 For example, to reconfigure the 2013 Base Case GDP figures to
reflect INDEC's switch to 2004 as the Year of Base Prices, see
infra at 10-11, the equation using the Adjustment Fraction would
look like this:

      2013 Actual Real GDP (2004 Prices))
    ( 2013 Actual Real GDP (l 993 Prices) x (2013 Base Case GDP (1993 Prices))



                                        9
     Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 10 of 22



     The Global Security defines "Base Case GDP Growth" to mean

"for any Reference Year, the percentage change in Base Case GDP

for such Reference Year, as compared to Base Case GDP for the

immediately preceding Reference Year."           Id. at R-3).   Unlike

the definition of Actual Real GDP Growth, the Global Security's

definition of Base Case GDP Growth does not provide any specific

instructions for adjusting the figure to reflect a change in the

Year of Base Prices.     Notably, however, the definition of Base

Case GDP Growth employs the defined term Base Case GDP, which

itself provides for the use of the Adjustment Fraction in the

wake of such a change.     (Id. ) .

       c. The Complaint

  On January 14, 2019, Aurelius filed its complaint, which

alleges a solitary claim for breach of contract against the

Republic.   (See Compl. 11 40-43).         Aurelius alleges that the

Republic failed to deliver a payment for Reference Year 2013

even though all conditions for payment were met under the Global

Security for that year.     (See Id. 11 1-5).       Aurelius has

painstakingly detailed every step of the calculations justifying

its claim in an exhibit to its complaint,         (see Compl. Ex. E),

which the Court will review here in broad strokes.

  Critically, however, INDEC elected to rebase its GDP in 2014.

(See Compl. 1 22).     The Republic explains that "after an

extensive three-year study," INDEC decided to "replace its

                                      10
       Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 11 of 22



calculation of real GDP in constant 1993 prices and, effective

[for] 2013, would base it on constant 2004 prices.n                (MTD at

11).   Moreover, after switching the Year of Base Prices from

1993 to 2004, INDEC "discontinued the calculation of the

Republic's real GDP in constant 1993 prices.n             (Id.).    This

meant that the data required for calculating the Base Case GDP

Adjustment Fraction, i.e., the Republic's Actual Real GDP in

constant 1993 prices for the full-year 2013, would no longer be

available.    See supra at n. 3.

  Because INDEC had ceased publishing Actual Real GDP in

constant 1993 prices as of 2014, Aurelius had no way to

calculate the Adjustment Fraction needed to adjust properly Base

Case GDP.    Id.   Instead, Aurelius opted to use the so-called

EMAE Index--also published by INDEC--as a vehicle for

calculating the Republic's Actual Real GDP in constant 1993

prices.     (See Compl.   'I[   25 n.3).    The EMAE Index is "an index of

economic activityn which INDEC published for the full year 2013

and calculated using constant 1993 prices.            According to

Aurelius, the EMAE Index "exactly tracks and correlates to full-

year Actual Real GDP measured in constant 1993 pricesn from 1993

through 2012 and thus is a reliable replacement.             (Id.).     Based

on this, Aurelius concludes that "[s]ince the full-year 2013

EMAE Index based on constant 1993 prices was 4.914% greater than

2012, then full-year 2013 Actual Real GDP measured in constant

                                           11
         Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 12 of 22



1993 prices is necessarily 4.914% greater than 2012."                                                    (Id.) .

From there, Aurelius simply multiplied the Republic's full-year

2012 Actual Real GDP in constant 1993 prices--for which full-

year data was available--by 1.04914 to calculate the 2013 Actual

Real GDP in constant 1993 prices (pictured below in Figure 2).



  Figure 2: Use of EMAE Index in Aurelius's Calculation of Actual Real GDP


                                                          EXHIBITE
                                 (Foraurreney values, ARS billions 1111/ess otltenvise indicated)


   Actuol R""1 GDP(<mmont 19?3 prl<es) for R<fenin« Yoar2013

     .t EMAE Index (constnnt 1993 prices} for Reference Yenr 2012                                             198.0
     2 EMAE Index (constant 1993 prices) for Reference Year 2013                                              207.7
     3 Growth Rate ofEMAE Index (constant 1993 prices) from. 2012 to 2013          (Row 2 + Row 1) ~ 1      4.914%


     4 Actual Real GDP (constant 1993 prices) for Reference Yenr 20l2                                     ARS 468.3
     5 Actual Reul GDP (constant 1993 prices) for Reference Yeat 20l3              R-ow4 x{RowJ+ 1)       ARS 491.3




      Armed with its version of the Republic's 2013 Actual Real

GDP in constant 1993 prices, Aurelius calculated the Adjustment

Fraction and thus completed a comparison of Actual Real GDP and

Base Case GDP and of Actual Real GDP Growth and Base Case GDP

Growth.       With respect to the GDP Subtest, Aurelius asserts that

INDEC reported that 2013 Actual Real GDP in constant 2004 prices

was 869.5 billion Argentine Pesos (ARS), which exceeded the

adjusted Base Case GDP for 2013 of ARS 659.7 billion.                                                    (See

Compl.    ~   33).        As to the GDP Growth Subtest, Aurelius calculated



                                                               12
        Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 13 of 22



the Adjustment Fraction for Reference Years 2012 and 2013--

again, relying on the EMAE Index for 2013--to determine Base

Case GDP for those years, concluding that Base Case GDP was ARS

651.5 billion for 2012 and ARS 659.7 billion for 2013.                                                  (See

Compl. 'll'll 37-38);               (see also infra Figure 3).                                Thus, Aurelius

determined that Base Case GDP Growth for 2013 was 1.263 percent,

far outstripped by the Actual Real GDP Growth of 2.925 percent.

(See Compl. 'll 38).



  Figure 3: Aurelius's Calculations of Actual Real GDP and Base Case GDP for
                        Reference Years 2012 and 2013


    BH!le Case GDP for Referenee Yean 2012 and 20131 AdjW!ted for Change in Year Or Bq,11e, Pric~


       6 Actual Real GDP (clmstant 2004 prices) for Referc:nce Year 2012                                ARS 844.8
       7 Actual Real GDP (coustruu 1993 prices) for Reference Year20I2                                  ARS468.3
       8 Adjustment Fraction for Reforence Year 2012                               Row6+Row7                 1.80
       9 Base Case GDP for Reference Year 2012~ per Global Set.~ty                                      ARS 361.1
      10 Bruie Case GDP fur Refereitce Year 2012. adjusted for change in Year of   Row8xRow9            ARS 651.5
          Base Prices


      ll Actual Real GDP (constant 2004 prices) for Reference Ycat20l3                                  ARS 869.5
      12 Actual Real GDP (constant 1993 prices) for Reference Year 2013                                 ARS 491.3
      13 Adjustment Fracdo11 for Reference Year 2013                               Row 11 + Rt>w 12          1.77
      14 Base Case GDP for-Reference Y¢:l.l' 2013, per Global Security                                  ARS 372.8
      15 Base Case GDP for Reference Yenr 2013, adjusted for change in Yeat of     Row 13 x Row 14      ARS 659.7
         Ba.:.e Prices




Finally, Aurelius determined that the Payment Amount for 2013

was well within the Payment Cap, ensuring that the second test's

third condition was satisfied and necessitating payment from the

Republic.


                                                                 13
          Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 14 of 22



    II.     LEGAL STANDARDS

    "This is a straightforward contract action," (Opp. at 1),

lurking behind a curtain of complexity.            Under New York law, 4

"[t]he initial interpretation of a contract is a matter of law

for the court to decide."         Wells Fargo Bank, Nat. Ass'n v.

Davidson Kempner Capital Mgmt. LLC, 32 F. Supp.3d 436, 443

(S.D.N.Y. 2014)       (citations omitted).     As such, questions of

contractual interpretation are resolvable at the motion to

dismiss stage.        Medtech, 596 F. Supp.2d at 807.

      On a Rule 12(b) (6) motion to dismiss, all factual

allegations in the complaint are accepted as true, and all

inferences are drawn in favor of the pleader.             Mills v. Polar

Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993). To survive a

Rule 12(b) (6) motion to dismiss, the complaint must contain

"sufficient factual matter, accepted as true, to 'state a claim

to relief that is plausible on its face.'"            Ashcroft v. Iqbal,

556 U.S. 662, 663       (2009)   (quoting Bell Atl. Corp. v. Twombly,



4 The Complaint notes that the Republic "agreed that the
Governing Documents shall be governed by, and construed in
accordance with, the laws of the State of New York without
regard to principles of conflicts of laws."   (Compl. ~ 13). The
plain terms of the Global Security state that New York law shall
apply in this action.   (See Global Security§ 16). Moreover, "[a
choice of law] analysis is unnecessary because the parties'
briefs assume that New York law controls and such implied
consent . . . is sufficient to establish choice of law."
Benicorp Ins. Co. v. Nat'l Med. Health Card Sys., Inc., 447 F.
Supp.2d 329, 336-37 (S.D.N.Y. 2006) (citations omitted).   Thus,
the Court will apply New York law to this dispute.
                                        14
     Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 15 of 22



550 U.S. 544, 555 (2007)).     A claim is facially plausible when

"the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged." Id.    (quoting Twombly, 550 U.S. at 556).

Put differently, the factual allegations must "possess enough

heft to show that the pleader is entitled to relief." Twombly,

550 U.S. at 557 (internal quotation marks omitted).


  In evaluating a motion to dismiss a breach of contract claim

pursuant to Rule 12(b) (6), the Court should "strive to resolve

any contractual ambiguities in [the non-moving party's]

favor."      Gerdau Ameristeel US Inc. v. Ameren Intern. Corp.,

No., 2014 WL 3639176, at *3 (S.D.N.Y. July 22, 2014)        (quoting

Int'l Audiotext Network, Inc. v. Am. Tel. and Tel. Co., 62 F.3d

69, 72 (2d Cir.1995)).     This, however, does not require that the

Court take the pleadings' construction of the relevant contract

as gospel.     See Int'l Audiotext Network, 62 F.3d at 72      (The

Court is "not constrained to accept the allegations of the

complaint in respect of the construction of the [a]greement.").

Instead, the Court's primary charge is determining for itself

whether "a contract's language is clear and unambiguous," which

alone allows for the dismissal of a breach of contract claim on

a Rule 12(b) (6) motion.    Oppenheimer & Co., Inc. v. Trans

Energy, Inc.& Co., Inc. v. Trans Energy, Inc.,       946 F. Supp.2d

343, 349 (S.D.N.Y. 2013).     See also Georgia-Pacific Consumer

                                   15
     Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 16 of 22



Products, LP v. International Paper Co., 566 F. Supp.2d 246, 250

(S.D.N.Y. 2008)   ("If a contract is unambiguous on its face, its

proper construction is a question of law.").        Conversely, "if a

contract is ambiguous as applied to a particular set of facts, a

court has insufficient data to dismiss a complaint for failure

to state [a] claim."    Eternity Global Mater Fund Ltd. v. Morgan

Guar. Trust Co. of N.Y., 375 F.3d 168, 178 (2d Cir. 2004).

  "Ambiguity in a contract exists where the provisions in

controversy are reasonably susceptible to different

interpretations or may have two or more different meanings."

Gao v. JPMorgan Chase   &   Co., No. 14 Civ. 4281(PAC), 2015 WL

3606308, at *3 (S.D.N.Y. June 9, 2015)      (citations and internal

quotations omitted).    However, "the mere fact that the [p]arties

disagree on the proper interpretation of the contract does not

render the contractual language ambiguous."        Serdarevic v.

Centex Homes, LLC, 760 F. Supp.2d 322, 329 (S.D.N.Y. 2010).            The

Court must evaluate the contract according to the plain meaning

of its terms and should not read ambiguity into the contract

where it would "strain[] the contract language beyond its

reasonable and ordinary meaning."       Metropolitan Life Ins. Co. v.

RJR Nabisco, Inc., 906 F.2d 884, 889 (2d Cir. 1990)        (quoting

Bethlehem Steel Co. v. Turner Construction Co., 141 N.E.2d 590,

593 (N.Y. 1957)).




                                   16
       Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 17 of 22



    DISCUSSION

      In its motion to dismiss, the Republic argues that the

Court should dismiss Aurelius's breach of contract action for

two distinct reasons.      First, the Republic states that Aurelius

has failed to allege facts that would implicate an exception to

the Global Security's binding effect clause.          That provision

purportedly renders the Republic's determination that Base Case

GDP growth exceeded Actual Real GDP growth in 2013--which, if

true, would absolve the Republic of its payment obligation for

that year--"binding" on Aurelius absent "bad faith, willful

misconduct or manifest error."        (MTD at 13-14).    Second, the

Republic avers that Aurelius's use of the EMAE Index to replace

Actual Real GDP in constant 1993 prices for purposes of

determining the Adjustment Fraction runs afoul of the Global

Security's plain terms because it is "not [a] GDP figure[], but

     . an index."     (MTD at 19) .

    Aurelius's reliance on the EMAE Index requires dismissal of

this case. 5     Here, Aurelius's entitlement to a remedy for breach

of contract necessarily hinges on whether a Payment Amount is




5 Consequently, the Court does not reach the issue of whether the
Republic's "calculations" are binding under the Global Security
as the Republic contends.  The Court notes only that Aurelius's
complaint makes no assertion that the Republic made those
calculations in bad faith, an explicit contractual exception to
the purportedly binding nature of the Republic's calculations.
 (Global Security§ l(e) at R-4).
                                      17
      Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 18 of 22



due under the terms of the Global Security which itself hinges

on whether Base Case GDP and Base Case GDP Growth exceed (or do

not exceed) the Republic's Actual Real GDP and Actual Real GDP

Growth.   (See Compl.   ~~   32-34).    That much is undisputed.

Aurelius contends that, because calculating Base Case GDP Growth

for purposes of activating the payment trigger requires using

Base Case GDP, because calculating Base Case GDP requires the

use of an Adjustment Fraction that relies on Actual Real GDP in

1993 prices as an input,     6   and because the Republic stopped

publishing Actual Real GDP in 1993 prices in the spring of 2014,

it may rely on an alternate and comparable metric--one also

published by INDEC--to evaluate whether the Republic's payment

obligations are triggered.         The Republic counters that the

Global Security does not contemplate the use of such substitute

statistics.




6 The Court rejects the Republic's atextual argument that the
Global Security's definition of "Base Case GDP Growth" does not
encompass the Adjustment Fraction mandated by the Security's
definition of Base Case GDP. (See Reply at 7). The definition of
Base Case GDP Growth expressly employs the defined term Base
Case GDP, which in turn requires the use of the Adjustment
Fraction where a change of the Year of Base Prices occurs.   The
Republic has provided no basis for the Court to find that the
parties "did not intend to incorporate [the Adjustment Fraction]
proviso" in the definition of Base Case GDP Growth.   (See Reply
at 7).  The Republic cannot pick and choose which parts of the
definition of Base Case GDP are incorporated into the definition
of Base Case GDP Growth.
                                       18
        Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 19 of 22



  Unfortunately for Aurelius, there is no theory of "second

best" when it comes to express contractual terms.           Here, the

Global Security unequivocally states that the defined term

Actual Real GDP refers to a version of the Republic's gross

domestic product that is published by INDEC.           (See Global

Security §l(e) at R-2).       It is unquestionably that figure that

must be employed in calculating the Adjustment Fraction.             See

supra at 9 n. 3.      As noted above, Aurelius could have bargained

for language that provided flexibility where INDEC fails to

publish Actual Real GDP data.        See supra at 2.     It did not do

so.

      Aurelius contends that the EMAE Index is close enough.               (See

Opp. at 20    ("[T]he EMAE Index is reliable because updates and

revisions to the EMAE Index since the issuance of the [GDP-

Linked Securities] have usually been relatively small, and

mostly upward.")).      But the Global Security neither enumerates

nor implies exceptions as to the statistics to be employed in

calculating the Adjustment Fraction, meaning Aurelius's claim

can only pass muster where the contractually-mandated inputs are

used.    Where--as here--the Global Security's payment triggers

are assessed against benchmarks that are tabulated using

alternate, approximated inputs, it is as if an entirely separate

set of benchmarks is being evaluated.          In other words, the "Base

Case GDP" and "Base Case GDP Growth" that Aurelius has

                                      19
       Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 20 of 22



calculated via its version of the Adjustment Fraction are

inherently different from the versions of those statistics that

are required under the contract.          While Aurelius's calculations

may well be superficially similar to the calculations specified

in the Global Security, its doppelganger versions of Base Case

GDP and Base Case Growth have different component parts and thus

cannot stand in the place of the real thing under the plain

terms of the contract.

    Even if the Court sympathizes with Aurelius's practical

plight, i.e., that the Republic's decision to rebase its GDP

eliminated necessary data, without more, 7 it cannot ignore the



7Aurelius was forced to rely on an extra-contractual calculation
method because of the Republic's own actions, i.e., its decision
to shift from constant 1993 prices to constant 2004 prices and
its discontinuance of publishing the relevant metrics in terms
of 1993 prices.   Of course, the Republic was under no explicit
contractual obligation to continue to calculate Actual Real GDP
using constant 1993 prices and thus maintained significant
discretion under the terms of the Global Security to rebase its
GDP.   (See Reply at 9).  That discretion, however, is not
absolute.   Under New York law, "[w]here [a] contract
contemplates the exercise of discretion, the covenant of good
faith and fair dealing 'includes a promise not to act
arbitrarily or irrationally in exercising that discretion,'"
Dalton v. Educational Testing Serv., 663 N.E.2d 289, 291 (N.Y.
1995). As then-Judge Scalia put it, discretion does not equate
to "for any reason whatsoever, no matter how arbitrary or
unreasonable." Tymshare, Inc. v. Covell, 727 F.2d 1145, 1154
(D.C. Cir.1984).   Indeed, it is hornbook law that the Republic
may not "frustrate the contracts into which [it has] entered."
Grad v. Roberts, 198 N.E.2d 26, 28 (N.Y. 1964).
     Accordingly, while it may be true that "countries should
periodically 'rebase' their GDP," (MTD at 11), here it could be
argued that the Republic could not do so in a way that
"destroy[ed] or injur[ed] the right of [Aurelius] to receive the
                                     20
     Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 21 of 22



plain language of the Global Security.       The Court will not buck

the bedrock rule that it ~may neither rewrite, under the guise

of interpretation, a term of the contract when the term is clear

and unambiguous, nor redraft a contract to accord with [its]

instinct for dispensation of equity upon the facts of a given

case."   Montefiore Med. Center v. Local 272 Welfare Fund, 712 F.

App'x 104, 106 (2d Cir. 2018).     Accordingly, because Aurelius

has constructed its claim using alternate statistics not

contemplated by the Global Security's plain terms, the

Republic's motion to dismiss Aurelius's complaint for failure to

state a claim is granted.     However, because the Court does not

believe that amendment would be futile, see supra n. 7, the

motion will be granted without prejudice, and Aurelius is

granted leave to amend its complaint.




fruits of the contract," Dalton, 663 N.E.2d at 296 (citations
omitted), that is, by discontinuing the publication of Actual
Real GDP using constant 1993 prices.  Notably, other litigants
have alleged--and the Court makes no comment on the plausibility
of those allegations--that the Republic breached the covenant of
good faith and fair dealing by rebasing its GDP in a manner
deliberately designed to avoid making payment under the Global
Security.  See, e.g., Compl. ~~ 118-122, 683 Cap. Partners, LP
v. The Republic of Arg., No. 19 Civ. 10131(LAP) (S.D.N.Y. Oct.
31, 2019).  By contrast, Aurelius has not even asserted that the
Republic rebased its GDP in a manner intentioned to avoid
triggering its payment obligations, let alone done so plausibly.
                                   21
         Case 1:19-cv-00351-LAP Document 25 Filed 01/07/20 Page 22 of 22



  III. CONCLUSION

  For the reasons specified above, the Republic of Argentina's

motion to dismiss Aurelius Capital Master, Ltd.'s complaint

[dkt. no. 17] is GRANTED without prejudice.           Aurelius may file

an amended complaint by no later than February 8, 2020.

     SO ORDERED.

Dated:        New York, New York
              January 7, 2020


                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       22
